 
Executive Employment Agreement


This Employment Agreement (this “Agreement”) is made and entered into as of
January 28, 2009 (the “Effective Date”) by and between Thomas F. Burchill
(“Executive”), residing in New York, New York, and Optionable, Inc. (the
“Company” or the “Employer”), a Delaware corporation, with offices at 95 Croton
Avenue, Suite 32, Ossining, NY 10562.


In consideration of the services to be rendered by Executive pursuant to this
Agreement, the compensation that Employer hereby promises to provide to
Executive therefor, and the mutual promises contained herein, the parties agree
as follows:


1. Employment. Employer hereby agrees to employ Executive, and Executive agrees
to be employed by Employer, on the terms and conditions set forth in this
Agreement.
 
2. Title; Services to be Rendered.  Executive shall be employed as President and
Chief Executive Officer of the Company, reporting to the Company’s Board of
Directors, and working primarily from offices to be located within the greater
New York metropolitan area.  Executive shall be responsible for the Company’s
operations, including overall strategy, product development, customer
relationships, sales, administration, and finance.  While employed by the
Company, Executive shall devote his full time, ability and attention to the
business of the Company on a regular, "best efforts," and professional
basis.  Executive shall not, without the prior written approval of the Company’s
Board of Directors, become an officer, employee or consultant of, or otherwise
become associated with or engaged in, any business other than that of the
Company, and he will do nothing that is inconsistent with his duties to the
Company, or that has an adverse impact on his ability to perform his duties to
the Company.  Notwithstanding the foregoing, Executive shall be entitled to
serve as adviser and director to Real Savvy Media, Inc. and Resort Sports
Network and retain any compensation and benefits resulting from such service, so
long as such service does not interfere with, and is not inconsistent with, his
duties under this Agreement and so long as such service does not compete
directly with the products and services provided by the Company.
 
3. Base Compensation.  As compensation for the services to be rendered by
Executive under this Agreement, Employer shall pay Executive an annualized
salary of $150,000 (“Base Compensation”), minus withholdings and other
applicable deductions, starting on the Effective Date and payable from time to
time in accordance with the Company’s customary payroll practices.  The Base
Compensation shall be subject to annual increases as approved by the Company’s
Board of Directors.
 
4. Signing Bonus; Incentive Compensation.
 
(a)  Executive will be entitled to a signing incentive of $30,000 payable on the
Effective Date of the Agreement as compensation for expenses and lost income in
connection with Executive’s former advisory business.
 
 
 

--------------------------------------------------------------------------------

 
(b) Executive shall be eligible to receive annual incentive compensation (pro
rated for 2009) equal to an amount up to 100% of Executive’s Base Compensation
(“Incentive Compensation”).  Incentive Compensation, if any, shall be payable to
Executive at the end of each fiscal year beginning with Fiscal Year 2009,
subject to withholdings and other applicable deductions, and shall be based upon
criteria established and approved by the Company’s Board of Directors.
 
5. Benefits.  Executive shall be eligible for three weeks of paid vacation in
each calendar year.  Executive shall be entitled to participate in all
retirement, disability, profit sharing, medical or life insurance and other
similar such policies, plans or programs provided by the Company, in accordance
with the terms of each such policy, plan and/or program as may be amended from
time to time (herein “Benefits”).
 
6. Equity Participation. As soon as reasonably practicable after the Effective
Date, the Company shall award Executive 250,000 options to purchase shares of
the Company’s common stock in accordance with and subject to the terms of the
Company’s presently existing stock option plan.  Said stock options and
Executive’s right to exercise them shall be governed by the Company’s stock
option plan as it exists as of the Effective Date and as it may be amended from
time to time thereafter in accordance with its terms.
 
7. Expenses.  The Company shall pay or reimburse Executive for reasonable travel
or other expenses incurred by Executive in connection with the performance of
Executive's duties hereunder.  Executive shall maintain reasonably detailed
records and written receipts as required by Company policy to substantiate such
expenses.  The Company also shall reimburse all reasonable legal expenses that
Executive incurs in connection with the negotiation and drafting and execution
of this Agreement.
 
8. Seat on Company’s Board of Directors.  Executive, who is presently a member
of the Company’s Board of Directors, shall continue to serve as a member of the
Company’s Board of Directors until and through the date of the 2009 annual
meeting of shareholders. For so long as Executive is employed as President and
Chief Executive Officer, the Company shall nominate Executive to serve on, and
Executive shall consent to be nominated to serve on, the Board of Directors, and
Executive shall serve on the Board of Directors if elected at any of the
Company’s annual meetings during the term of this Agreement. Notwithstanding
anything to the contrary in this section, upon the termination of Executive’s
employment with the Company for any reason, Executive shall tender his
resignation as a member of the Company’s Board of Directors and from any
position as an officer of the Company that he may then hold, and shall execute
any document reasonably requested by the Company for purposes of effectuating
such resignation.
 
9. Term; Termination. Executive’s employment with the Company shall continue
until it is terminated by either the Executive or the Company in accordance with
the terms of this Agreement. Each of Employer and Executive may terminate
Executive’s employment, at will, at any time for any reason not prohibited by
law,  provided that the party terminating the Executive’s employment provides 30
days’ advance notice to the other party. Notwithstanding anything to the
contrary in the foregoing sentence, the Employer does not need to give any
notice to Executive if the Employer terminates Executive’s employment for Cause,
defined below. If Employer terminates Executive’s employment for Cause, except
as required under applicable law, Executive shall be entitled to no compensation
other than base compensation and Benefits through the last day of Executive’s
employment (the “Termination Date”).  If Executive resigns his employment, with
or without Good Reason, except as required under applicable law, Executive shall
be entitled to receive only Base Compensation and Benefits through the
Termination Date, plus such other compensation and benefits as are expressly
provided herein. For purposes of this Agreement, "Cause" shall mean engaging in
illegal conduct (other than any misdemeanor, traffic violation or similar
misconduct) in connection with Executive’s performance of duties for the
Company, Executive's conviction of a felony or Executive’s material breach of
section 11 or 12 of this Agreement.  For purposes of this Agreement, “Good
Reason” shall mean a material reduction in Executive's compensation and/or
Benefits, a material diminution in Executive's job responsibilities or position
as President and Chief Executive Officer of the Company, or the Company’s
relocation of Executive office location by more than 50 miles from New York
City.  If, upon Executive’s resignation, Employer wishes to dispense with
Executive’s services before the effective date of resignation set forth in
Executive’s notice of resignation (the “Resignation Date”), Employer may
designate a Termination Date to a date earlier than the Resignation Date and
Executive’s employment shall terminate that day, but Employer shall continue to
pay Executive’s Base Compensation and provide Benefits for the period between
the Termination Date and the Resignation Date.
 
 
 

--------------------------------------------------------------------------------

 
10. Severance Pay.   If Executive resigns his employment for Good Reason, or if
Employer terminates Executive’s employment for any reason other than Cause,
Executive shall be entitled to severance pay in an amount equal to six months’
Base Compensation (minus withholding and applicable deductions) and Benefits
from the later of the Termination Date or the Resignation Date, plus an amount
equal to one half of any Incentive Compensation (minus withholdings and other
applicable deductions) which would have been due under Section 4 of this
Agreement had Executive continued working until the last day of the fiscal year
in which notice of resignation or the termination of Executive’s employment is
given and had the criteria for Incentive Compensation been met fully. At
Executive’s sole option, the base compensation portion of such severance pay
shall be paid to Executive either in a single lump sum within 10 days following
the Termination Date, or else as salary continuation and Benefits for six months
from the later of the Termination Date or the Resignation Date.  The Incentive
Compensation-based portion of the severance pay shall be paid within 10 days
following the Termination Date.
 
11. Confidential Information.  Executive understands and agrees that in the
course of Executive’s employment with the Company, Executive will acquire
confidential information concerning the Company’s business, industry, finances,
strategy, plans, contracts, intellectual and real property, technology,
personnel and other non-public information (collectively, “Confidential
Information”). Executive  understands and agrees that such information would be
extremely damaging to the Company if disclosed to a competitor or a third
party.  Executive understands and agrees that such information will be divulged
to Executive in confidence.  Accordingly, Executive shall not use for any
purpose except for the benefit of the Company, nor disclose to any person, firm,
corporation or other entity without written authorization of the Board of
Directors of the Company, any Confidential Information.  For purposes of this
Agreement, "Confidential Information" shall include, without limitation, trade
secrets, information relating to any inventions, processes, formulae, plans,
devices, compilations of information, methods of distribution, customers, client
relationships, or marketing strategies of the Company.
 
 
 

--------------------------------------------------------------------------------

 
12. Non-Solicitation.  At all times during Executive’s employment with the
Company, and for the 12-month period that starts on Executive’s Termination
Date, Executive shall not, directly or indirectly, on Executive’s own behalf or
on behalf of any other person, firm, corporation or other entity (i) solicit any
account that was a client of the Company while Executive was employed by the
Company, or (ii) induce any employee of the Company to terminate employment with
the Company.
 
13. Non-Competition.  At all times during Executive’s employment with the
Company, and during the 12-month period that starts on Executive’s Termination
Date, Executive shall not, neither directly or indirectly, nor individually or
with others, start up, establish, own more than five percent (5%) of the
outstanding stock of, manage, operate, control or advise, or join or participate
in the ownership, management, operation or control of, or be employed by, or act
as a consultant or independent contractor for, or be connected in any manner
with, any business, practice, service or enterprise that competes directly with
the products and services provided by the Company.
 
14. Assignment of Inventions.  Executive shall disclose to the Company, and
hereby sells, transfers and assigns to the Company or its designee, all right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, and other
intellectual property which Executive may solely or jointly conceive or develop
or reduce to practice during the course of Executive’s employment by the Company
and relating to the business of the Company (collectively referred to as
"Inventions”).  All such original works of authorship are "works made for hire”
and the Company or its designee shall own all rights therein.
 
15. Indemnification.  Employer shall indemnify Executive, defend him, and hold
him harmless to the fullest extent permitted by law and the by-laws of the
Company, from and against all claims asserted against Executive relating to or
arising from Executive’s performance of any services hereunder or as a director
and, subject to the Company’s receipt of a satisfactory undertaking to reimburse
the Company for any amounts improperly advanced, the Company shall advance
amounts sufficient to cover Executive’s legal fees in connection with his
defense or resolution of the case or controversy giving rise to
indemnification.  By signing below, Executive represents expressly that he has
no obligations that conflict with or are inconsistent with the obligations in
this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
16. Arbitration.  The parties shall arbitrate any dispute, claim or controversy
that may arise between them related to Executive’s employment by the Company or
any interpretation or alleged breach of this Agreement, whether sounding in
tort, contract, statutory violation or otherwise, or involving the construction
or application or any of the terms, provisions, or conditions of this
Agreement.  The parties agree that if any arbitration is brought to enforce any
provision of this Agreement, the prevailing party in such arbitration shall be
entitled to its reasonable attorneys’ fees and costs as part of any judgment or
award plus simple interest at an annual rate of 9% on the amount of any judgment
or award measured from and after the original date of the breach, action or
inaction giving rise to such dispute, claim or controversy.  The arbitration
shall be conducted pursuant to the National Rules for the Resolution of
Employment Disputes promulgated by the American Arbitration Association in
effect at the time arbitration is demanded.  The arbitration provisions of this
Agreement shall be strictly construed to provide for arbitration as the sole and
exclusive means for resolution of all disputes hereunder, and questions of
arbitrability shall be determined by the arbitrator.  The parties expressly
waive any entitlement to have such controversies decided by a court or a jury.
 
17. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflicts of law.
 
18. Representation by Counsel.  Each party acknowledges that it or he has read
and understands all of the provisions of this Agreement and has had the
opportunity to consult legal and other advisors of its or his choice prior to
entering into this Agreement.
 
19. Miscellaneous.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto.  If for any reason any provision of this
Agreement shall be or become illegal or unenforceable, then the remaining
provisions shall remain valid and binding on the parties according to their
terms.  This Agreement contains the entire agreement of the parties with respect
to the subject matter of this Agreement and shall cancel and supersede all prior
agreements between the parties.  All modifications to this Agreement must be in
writing, signed by the parties hereto.  The failure of either party to enforce
any of the terms and conditions of this Agreement shall not constitute a waiver
of that party’s right thereafter to enforce each and every term and condition of
this Agreement or upon reasonable notice to require correction of a default
previously waived.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 


 
Executive:
Employer: Optionable, Inc.
       
/s/ Thomas F. Burchill              
/s/ Marc-Andre Boisseau                
 Thomas F. Burchill
Name: Marc-Andre Boisseau
 
 Title: CFO
